Filed 6/25/14 Falkenstein v. Shipco Transport SDN BHD CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


JOHN FALKENSTEIN,                                                    B251183

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NC042676)
         v.

SHIPCO TRANSPORT SDN BHD,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Ross M.
Klein, Judge. Affirmed.

         Bullivant Houser Bailey and Norman J. Ronneberg, Jr., for Defendant and
Appellant.


         Cook Collection Attorneys and David J. Cook for Plaintiff and Respondent.

                                        _________________________
       Defendant and appellant Shipco Transport SDN BHD (Shipco) appeals from a
trial court order denying its motion to vacate a default judgment in favor of plaintiff and
respondent John Falkenstein (Falkenstein).
       We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On July 31, 2008, Falkenstein filed a complaint against Shipco and others.
According to the complaint, Shipco and/or the other defendants “owned, operated, leased,
rented, used, borrowed, maintained, inspected, supervised, loaded, imported, packaged,
and controlled” a specific cargo container, which fell and caused injury to Falkenstein.
Shipco never answered the complaint, and a default was entered against it. On
December 17, 2009, a default judgment was entered in favor of Falkenstein and against
Shipco.
       On May 15, 2013, Shipco filed a motion for relief from default judgment. No
copy of the motion was provided to the Court of Appeal. Falkenstein opposed the
motion.
       After taking the matter under submission, on July 25, 2013, the trial court denied
Shipco’s motion. It rejected Shipco’s apparent challenge to service. It further found the
instant case distinguishable from Falahati v. Kondo (2005) 127 Cal. App. 4th 823
(Falahati). And, the trial court declined to exercise equitable relief.
       Shipco’s timely appeal ensued.
                                       DISCUSSION
       Relying heavily upon Falahati, supra, 127 Cal. App. 4th 823, Shipco argues that
the default judgment was void because it was based upon a complaint that was not well-
pleaded and failed to properly apprise Shipco of the nature of Falkenstein’s claims. We
review this issue de novo. (Falahati, supra, at p. 828.)
       We agree with the trial court that Falahati is distinguishable. In that case, the
Court of Appeal reversed a trial court order denying a defendant’s motion to vacate a
default judgment because “[t]he complaint on which [the default judgment was] based

                                              2
failed to apprise [the defendant] of the nature of the plaintiffs’ demand against him and
neither the [operative pleading] nor any subsequent notice informed the defendant of the
amount of damages plaintiffs were seeking from him.” (Falahati, supra, 127
Cal.App.4th at p. 828.) In contrast, here, the complaint sufficiently apprised Shipco of
the nature of the claim asserted against it. The complaint alleged, albeit in a boilerplate
fashion, that Shipco, in some capacity, engaged in wrongful conduct with respect to a
cargo container that fell on Falkenstein, resulting in injury. It identified the specific
cargo container; it identified the date of the injury; and it set forth, in a broad stroke,
allegations supporting Falkenstein’s claim for personal injuries, thereby apprising Shipco
of the nature of Falkenstein’s demand. (Molen v. Friedman (1998) 64 Cal. App. 4th 1149,
1157.) Moreover, on November 19, 2008, Shipco was served with a statement of
damages that notified Shipco of the type and amount of damages Falkenstein was
seeking.
         Shipco also argues that the trial court abused its discretion in denying it equitable
relief on the grounds of extrinsic mistake. We cannot agree. To set aside a judgment
based upon extrinsic mistake, the moving party must satisfy three elements: (1) the
defaulted party must demonstrate that it has a meritorious case; (2) the defaulted party
must articulate a satisfactory excuse for not presenting a defense to the original action;
and (3) the moving party must demonstrate diligence in seeking to set aside the default
once discovered. (Rappleyea v. Campbell (1994) 8 Cal. 4th 975, 982.) The trial court
found that Shipco did not act expeditiously, and Shipco never explained why it did not
seek relief promptly. While Shipco essentially asks us to reassess its excuse, we will not
do so.
         Under these circumstances, we conclude that the trial court properly denied
Shipco’s motion for relief from default judgment.




                                                3
                                        DISPOSITION
      The order is affirmed. Falkenstein is entitled to costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                ___________________________, J.
                                                      ASHMANN-GERST


We concur:



______________________________, P. J.
           BOREN



______________________________, J.*
           FERNS




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               4